Order entered November 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00921-CV

                               JUAN SUAREZ, JR., Appellant

                                              V.

                SUSANA FERNANDEZ AND JULIAN OCHOA, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-09749

                                          ORDER
        Before the Court is appellees’ November 9, 2018 second motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than November 16,

2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE